DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiura et al. (JP 2013/170699A; hereinafter “Ishiura”) in view of Li et al. (US 2021/0332877; hereinafter “Li”).

Regarding claims 1, 2, and 11, Heubner discloses: 
Claim 1
Ishiura discloses a gearbox comprising a parking lock (e.g., 21, 22, 41-48) which is integrated inside a gearbox housing (case 11) of the gearbox, the parking lock including a transfer device (41), a detent (22) and a parking lock gear (21), characterized in that an electromechanical actuator (31) is arranged outside the gearbox housing (11), which actuator (31) is centered with respect to the transfer device (41) on an interface (see annotated FIG. 4 below indicating structure immediately outward of bearings and outside of transmission housing) on the gearbox housing (11).

[AltContent: arrow][AltContent: textbox (interface)]
    PNG
    media_image1.png
    338
    445
    media_image1.png
    Greyscale

Ishiura does not necessarily disclose that the interface seals off the gearbox housing at the interface, e.g., from the motor. However, Li discloses a motor (2) with a motor shaft (18) that extends into a gearbox housing (e.g., 3) at an interface (axially extending portion of 3 forming hole for motor shaft and supporting seal 16) with both a seal (16) at the interface adjacent a bearing 15 and between the gearbox housing and motor housing (see FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishiura to include a seal adjacent the bearing at the interface in order to retain lubricant/cooling fluid within the transmission.

Claim 2
Ishiura as modified discloses that the interface (see Li, FIG. 1, axially extending portion of 3 within which is seal 16 and which extends to the right of the gearbox housing 3) is formed as an intermediate piece which is sealed off from the gearbox housing and accommodates a drive shaft (Ishiura, 31c; Li, 18) of the electromechanical actuator.

Claim 11
Ishiura discloses that the electromechanical actuator is an electric motor (see Ishiura, FIG. 4 and machine translation of Ishiura, paragraph [0026]). 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiura in view of Li as set forth in the rejection of claim 1 and further in view of Heubner et al. (US 2018/0154881; hereinafter “Heubner”).

Claim 15
Ishiura discloses a vehicle comprising at least one electric drive and the gearbox (i.e., at least [0001] discloses that the park brake is used in hybrid vehicles) as claimed in claim 1 (i.e., see rejection of claim 1 above). However, Ishiura does not disclose that the vehicle includes at least one electric drive. Heubner discloses that a parking brake with an electric actuator may be used in both electrical drive axles and also hybrid gearboxes (see paragraph [0001]), which would be understood to include at least one electric drive. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Ishiura to include an electric drive in order to provide a more efficient, environmentally friendly power source, either in the form of an electric drive axle or a hybrid.

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0292605 teaches an electronic park lock system. However, the reference fails to teach or render obvious ta gearbox with housing as set forth in the claims. US 2016/0061323 teaches an electronic park lock system. However, the reference fails to teach or render obvious ta gearbox with housing as set forth in the claims. US 2009/0037430 teaches an electronic park lock system. However, the reference fails to teach or render obvious ta gearbox with housing as set forth in the claims.
As noted in the Office Action dated March 2, 2022, the deflection means is interpreted under 112(f) and is disclosed as element 78 which is a pivoting bracket attached to the detent/pawl, to a guiding member against which the detent presses, and the transfer device.
Claims 10, 12, 13, and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With reference to claim 10, the prior art does not disclose or render obvious a gearbox comprising the combination of features as recited including the specific deflection means with the different directions of forces as recited.
With reference to claim 12, the prior art does not disclose or render obvious a method for assembly the gearbox of claim 1 with the combination of method steps as claimed. For example, there is no disclosure that the actuator is assembly “on the shaft piece” of the intermediate piece.
With reference to claim 19 the prior art does not disclose or render obvious a gearbox comprising he combination of features as recited including the pivoting bracket, coupling member, and push rod as these are claimed.

Response to Arguments
Applicant’s arguments and amendments with respect to claim(s) 10 have been considered and are persuasive. Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659